Citation Nr: 1736009	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  14-28 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to total disability based on individual unemployability ("TDIU"). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served in the United States Air Force, with active duty service from September 1960 through September 1985.  

This appeal comes to the Board of Veterans' Appeals ("Board") from a December 2011 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Albuquerque, New Mexico (hereinafter Agency of Original Jurisdiction ("AOJ")).

The Veteran testified at a June 2017 Board videoconference hearing, held before the undersigned Veterans Law Judge.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file.

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In reviewing the Veteran's file, the Board observes that a substantial amount of new evidence, including VA treatment records, VA examinations and medical opinions, and statements from the Veteran have been submitted subsequent the AOJ's issuance of the July 2014 Supplemental Statement of the Case ("SSOC").  However, as will be discussed below, the Board is granting, in full, the Veteran's appeal and thus finds appellate consideration may proceed without any prejudice to the Veteran.  See 38 C.F.R. § 20.1304(c)(2016).  


FINDINGS OF FACT

1.  The Veteran is service-connected for psoriasis, post-traumatic stress disorder ("PTSD"), residuals of a total right knee replacement, degenerative joint disease of the right ankle, hammertoes of the left and right foot, psoriatic arthritis of the thoracolumbar spine and sacroiliac joint, psoriatic arthritis of the left knee, and anemia.  

2.  Beginning on and after February 11, 2009, the Veteran had a combined disability rating of 80 percent.  Thus, beginning on and after February 11, 2009, the Veteran met the schedular criteria for TDIU. 

3.  Beginning on and after February 16, 2010, the Veteran's service-connected disabilities rendered him unable to obtain and maintain substantially gainful employment.   


CONCLUSION OF LAW

The criteria for an award of a TDIU have been met, beginning on and after February 16, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 ("VCAA"), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  With respect to the VA's duty to assist the Veteran in developing this claim, a review of the record reveals that the Veteran's service treatment records have been obtained, as have the Veteran's post-service VA medical records, and any identified private treatment records. Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.

Furthermore, the Board is granting in full the benefit sought on appeal.  As the Board is granting the claim for service connection, the claim is substantiated, and there are no further notice and assistance requirements.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001). 

Entitlement to a Total Disability Rating Based on Individual Unemployability:

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities ("Rating Schedule"), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any impairment or combination of impairments for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).  

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of their service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated as at least 60-percent disabling, and if there are two or more disabilities, at least one disability must be rated as at least 40-percent disabling and there must be sufficient additional disability to bring the combined rating to at least 70 percent.  Id.  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

As applied to the Veteran's instant appeal, the Board notes the Veteran has met the schedular criteria for entitlement to a TDIU as of February 11, 2009, as his total combined disability evaluation was 80 percent.  Since then, the Veteran has been awarded entitlement to additional impairments and increased evaluations.  Effective July 16, 2012, the Veteran has a total disability evaluation of 90 percent. 

Entitlement to a total rating must be based solely on the impact of the Veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  While the regulations do not provide a definition of "substantially gainful employment," the VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court of Appeals for Veterans Claims ("Court/CAVC") defined "substantially gainful employment" as an occupation "that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income..."

The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable, is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  

But that said, as already alluded to, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Furthermore, VA regulations provide that all Veterans who, in light of their individual circumstance, but without regard to age, are unable to secure and follow a substantially gainful occupation as a result of service-connected disability shall be rated totally  disabled, without regard to whether an average person would be rendered unemployable under the circumstances.  See VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion.  38 C.F.R. § 4.16(b).  However, individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU rating.  38 C.F.R. §§ 3.341(a), 4.16(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In analyzing the evidence, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

That being the relevant law, the Board finds the longitudinal medical evidence supports an award for entitlement to a TDIU.  The Veteran has completed four years of college, and has singularly performed physical occupations since his separation from active duty service.  In his application for an award of a TDIU, the Veteran stated he worked for the United States Postal Service as a letter carrier for nearly 20 years.  See February 16, 2010 Application for Compensation.  Thereafter, the Veteran worked for a short period, less than two years, as an assembler for a manufacturing plant until he became too disabled to work, in October 2008.  Based upon this employment history, and with consideration of the Veteran's service-connected disabilities discussed below, the Board finds the Veteran would have been unable to obtain and maintain substantial gainful employment beginning on and after February 16, 2010.  

When the Veteran initially applied for an award of TDIU, he was service-connected for psoriasis, residuals of a total right knee replacement, degenerative joint disease of the right ankle, and hammertoes of the bilateral feet.  Initially, the AOJ denied the Veteran an award of TDIU and cited to medical evidence and opinions which found the Veteran would have been capable of performing sedentary work.   See December 2011 Rating Decision.  However, the Board finds the rationale of the AOJ is flawed in two key ways: first, this determination that the Veteran's physical impairments did not prevent him from performing sedentary work overlooks the additional limitations imposed by the Veteran's treatment regimen.  As explained by the Veteran in his application for TDIU, he is required to report to the VA hospital three days per week to receive light therapy treatment for his psoriasis.  

In the December 2011 rating decision, the AOJ acknowledged this requirement, but did not find it represented any barrier towards obtaining or maintaining employment.  Specifically, the AOJ stated each light therapy session lasted only three minutes.  A review of the Veteran's VA treatment records does confirm that each appointment last approximately three minutes.  See Albuquerque VAMC Records.  However, the Board finds that the duration of the treatment is misleading, as it does not account for how much time it takes for the Veteran to travel to and from the Albuquerque VAMC, and does not account for any potential wait times the Veteran may have once he arrives at the Albuquerque VAMC.  The Board finds it reasonable to assume, after including these additional factors, the total time required for each treatment sessions would be significantly longer than three minutes.  Furthermore, the Board finds it reasonable to assume that the Veteran's need to take so much time off work, on a regular basis, would be an impediment to obtaining any maintaining any type of employment, including sedentary jobs. 

Second, the Board finds the AOJ's determination that the Veteran was capable of performing sedentary work does not consider whether the Veteran would have been able to obtain such employment.  In January 2010, the Veteran was denied admission into VA's Vocational Rehabilitation and Employment program, because his service-connected disabilities were found to represent a "substantial" barrier to obtaining employment.  See January 2010 Clinical Summary.  Specifically, the clinician, a Licensed Professional Clinical Counselor, with a Master's in Education, determined the Veteran would not be capable of making the transition to sedentary employment as a result of his physical service-connected disabilities.  In support of this conclusion, the clinician observes the Veteran had "severe" psoriasis which affected 40 percent of his body and required him to miss work three times per week for light therapy.  Aside from the missed time from work, the clinician observed the Veteran's psoriasis was clearly visible and itchy, and would result in a reduced ability to concentrate throughout the workday. 

As for the Veteran's employment history, the clinician cited to medical opinions and medical evidence from the Veteran's VA treatment records which determined he was no longer capable of performing physical types of work, which required prolonged walking and standing.  However, the clinician then explained that based upon the Veteran's education and work history, these types of physical employment were the only types of occupations the Veteran is suited to perform.  She explained that the Veteran lacked transferable skills and would therefore be unable to obtain or maintain any non-physical types of employment. 

The Board finds the rationale and conclusion of the January 2010 clinician to be extremely probative.  This determination, that the Veteran is "unable to work due to his multiple disabilities," is supported by medical evidence, including citations to various medical opinion statements from the Veteran's VA treatment records.  The clinician further explains the additional barriers faced by the Veteran due to the requirements of his medical treatment, and by his educational and work history.  Thus, the Board finds this clinical summary to be a holistic view of all relevant factors and therefore entitled to significant weight.  

The Board observes that the Veteran has been awarded entitlement to service connection for additional physical impairments through the pendency of his claim for TDIU.  Of note, the Board observes the Veteran has been granted service connection for psoriatic arthritis, as a progression of his psoriasis disability, and for anemia.  See May 2015 Rating Decision.  These additional disabilities, which limit the Veteran's exertional capabilities, serve only to further preclude the Veteran from obtaining any type of employment which requires any form of walking and/or standing throughout the day.  Additionally, the Board observes these disabilities, specifically the psoriatic arthritis of the spine, have the potential to preclude the Veteran from sedentary forms of employment as the Veteran experiences four or more periods of exacerbated symptoms, each lasting approximately one week, which are incapacitating. See April 2015 VA Examination. 

In addition to the physical restrictions the Veteran would experience, the Board finds that his service-connected PTSD would impose additional limitations on his ability to obtain and maintain gainful employment.  The Veteran was awarded entitlement to service connection for PTSD, effective July 2, 2013, and assigned a 50 percent disability evaluation.  See March 2016 Rating Decision.  Notably, this 50 percent initial disability evaluation, was assigned due to the Veteran's symptoms of suspiciousness, chronic sleep impairment, mild memory loss (such as forgetting names, directions, and/or recent events), disturbances of mood and motivation, and difficulty in establishing and maintaining effective work and social relationships.  See February 2016 VA Psychological Examination.  The Board finds that these symptoms represent an additional impediment to the Veteran's ability to obtain and maintain substantially gainful employment, including most sedentary occupations.  

More recent psychological evaluations indicate the Veteran's symptoms have worsened and would significantly erode his ability to maintain any type of employment.  Following a March 2017 VA psychological examination, the examiner concluded the Veteran's service-connected PTSD would impose limitations in his ability to interact well and on a sustained basis with his co-workers and supervisors.  The examiner opined the Veteran would be better suited for work environments where he was allowed prolonged periods of time alone so that he could cope with any emotional distress, and that the Veteran would need assistance in managing workplace conflicts and personalities.  Furthermore, the examiner reported the Veteran would be limited in his ability to work due to his hyperarousal/hypervigilance and need to avoid heavy traffic.  In effect, the examiner reported the Veteran would be limited in his ability to travel to any place of employment, as symptoms of his PTSD require him to avoid traffic and other stressful travel situations and that he is unable to work well around others, and requires periods of isolation. Considering the totality of the limitations reported by the May 2017 psychological examiners, the Board finds the Veteran would be limited to only marginal forms of employments.  

In conclusion, based on the totality of the Veteran's service connected disabilities, the Board finds the Veteran would be unable to obtain and maintain substantially gainful employment.  As explained above, at the time of the Veteran's application for TDIU, his service-connected physical disabilities limited his ability to perform any type of occupation which required prolonged standing or walking.  After considering the additional effects of his medical treatment and employment history, the Veteran would have been unable to obtain sedentary employment.  Review of the Veteran's more recent medical records, show his physical stamina has only declined.  Moreover, after consideration of symptoms from the service-connected PTSD, the Board finds the Veteran would be unable to obtain or maintain any form of non-marginal employment.  Therefore, the Board finds the Veteran is unable to obtain and maintain gainful, non-marginal, employment as of February 16, 2010. 


ORDER

Subject to the laws and regulations governing the payment of VA compensation, entitlement to a TDIU is granted, effective from February 16, 2010. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


